COOK, Judge
(concurring):
I construe Relford’s1 exegesis of O’Callahan’s2 criteria for the exercise of court-martial jurisdiction more broadly than the majority. In my opinion, the Supreme Court perceived not only the military situs of the commission of an offense as justification for court-martial jurisdiction, but also the existence of a military relationship between the accused and the victim of his crime. See 401 U.S. at 368, 91 S.Ct. 649. Consequently, in my judgment, Relford confirmed the decisional importance this Court placed on the fact that both the accused and the victim were members of the armed forces.
*452As to the merits, I agree with the majority that the circumstances of the conception and commission of the offenses invest them with such service significance as to justify the exercise of court-martial jurisdiction.

. Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971).


. O’Callahan v. Parker, 395 U.S. 258, 23 L.Ed.2d 291, 89 S.Ct. 1683 (1969).